Citation Nr: 0336603	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating higher than 10 percent for a right 
knee disability.



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to November 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 RO decision which granted service connection 
and a 0 percent rating for right knee chondromalacia, and 
granted separate service connection and a 0 percent rating 
for postoperative residuals of a right tibial plateau 
fracture.  In January 2003, the RO granted a higher 10 
percent rating for right knee chondromalacia, and it did not 
change the 0 percent rating for postoperative residuals of a 
right tibial plateau fracture.  The veteran continues to 
appeal for a higher rating for his right knee disability.

The Board does not agree with the rating method of the RO, 
establishing separate service connection and ratings for 
different diagnosed right knee conditions.  In the Board's 
view, there is but one disability, regardless of the number 
of diagnoses, and such disability involves the functioning of 
the right knee.  Thus there should be a single grant of 
service connection and a single rating for aggregate 
functional impairment of the right knee.  See 38 C.F.R. 
§ 4.14 (rule against pyramiding of ratings).  In the present 
decision, the Board has assigned a rating for all aspects of 
the right knee disability, regardless of diagnoses.


FINDINGS OF FACT

The veteran's right knee disability (including postoperative 
residuals of a tibial plateau fracture, chondromalacia, and 
any other diagnosis) is manifested by overall impairment 
equivalent to that found in a malunited tibia fracture with 
moderate knee impairment.





CONCLUSION OF LAW

The criteria for a higher rating of 20 percent for a right 
knee disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from June 
1987 to November 1999.  His service medical records show 
treatment for right knee problems, with various diagnoses.  
Notable treatment included an arthroscopy in December 1989, 
with findings of chondromalacia.  In October 1999, he 
sustained a right knee injury consisting of a lateral tibial 
plateau fracture, and this required surgery with open 
reduction and internal fixation.  

Post-service medical records show continuing right knee 
complaints.

In March 2002, the veteran filed his claim for service 
connection for a right knee disorder.  

In December 2002, the veteran was given a VA examination.  
The history of right knee problems and surgery during service 
was noted.  He said that he used low impact shoes and 
occasionally used a knee sleeve.  He reported pain, aching, 
easy fatigability, and some dysesthesia on the lateral aspect 
of his right knee.  On physical examination, his right knee 
showed a 19 cm anterior, longitudinal well-healed surgical 
incision.  There was no effusion.  There was palpable 
hardware laterally on the proximal lateral tibial metaphysis.  
There was some medial and lateral joint line tenderness, and 
some mild dysesthesia laterally.  His right knee 
hyperextended by about 5 degrees.  He had flexion to about 
115 degrees.  There was no ligamentous instability.  There 
was some mild crepitus.  X-rays from December 2002 showed 
hardware and open reduction and internal fixation of a 
lateral tibial plateau fracture.  The examiner's impression 
was a healed right lateral tibial plateau fracture with some 
crepitus and symptomatic pain in the right knee.  It was 
noted that this injury had a high likelihood of developing 
premature post-traumatic arthritic change within the joints, 
and the veteran's pain symptoms were probably related to some 
post-traumatic changes occurring.

II.  Analysis

The file shows that through correspondence, the rating 
decisions, and the statement of the case, the veteran has 
been notified of the evidence necessary to substantiate his 
claim for a rating higher than 10 percent for a right knee 
disability.  Relevant medical records have been obtained and 
a VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a diagnostic code does not provide for a 0 percent 
rating, and the criteria for a compensable rating are not 
shown, a 0 percent rating is to be assigned.  38 C.F.R. 
§ 4.31.

Impairment of a knee involving recurrent subluxation or 
lateral instability is rated 10 percent when slight, and 20 
percent when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, and 20 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The last VA examination noted range of motion of the right 
knee was from 5 degrees hyperextension to 115 degrees of 
flexion.  While there is some limitation of motion, the 
amount of limitation does not meet the criteria for a 
compensable rating under Codes 5260 and 5261, even when the 
effects of pain are considered.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v Brown, 8 Vet. App. 202 (1995).  Instability was not 
shown at the last examination, and thus a compensable rating 
under Code 5257 is not warranted.  As there is not a 
compensable degree of arthritis with limitation of motion, 
along with a compensable degree of instability, dual knee 
ratings for such impairments are not warranted.  See 
VAOPGCPREC 9-98 and 23-97.    

The Board finds that the most appropriate diagnostic code for 
rating the veteran's right knee disability is the code 
pertaining to tibia fractures.  As noted, the veteran has 
multiple diagnoses for his right knee disability, such as 
chondromalacia and postoperative residuals of a tibial 
plateau fracture.  

The rating schedule provides that impairment of the tibia and 
fibula, involving malunion, is rated 10 percent when there is 
slight knee or ankle disability, 20 percent when there is 
moderate knee or ankle disability, and 30 percent when there 
is marked knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

It is unclear whether there is actual malunion of the right 
tibia from the old tibial plateau fracture, yet the veteran 
retains surgical hardware which was implanted to treat the 
fracture, and this is equivalent to malunion of the tibia.  
The last VA examination noted the right knee had surgical 
hardware on palpation, a healed scar, joint line tenderness, 
impaired sensation, crepitus, and some limited motion.  The 
veteran reported additional symptoms such as pain on use.  

In the judgment of the Board, the veteran's right knee 
disability (including postoperative residuals of a tibial 
plateau fracture, chondromalacia, and any other diagnosis) is 
manifested by overall impairment equivalent to that found in 
a malunited tibia fracture with moderate knee impairment.  
This supports a higher rating of 20 percent for the right 
knee disability under Code 5262.  The evidence shows no 
distinct periods of time, since the effective date of service 
connection, during which the right knee disability has been 
other than 20 percent disabling.  Thus the right knee 
disability is to be continuously rated 20 percent since the 
effective date of service connection, and different "staged 
ratings" are not in order.  Fenderson v. West, 12 Vet.App. 
119 (1999).  The Board has considered the benefit-of-the-
doubt rule in granting this benefit.  38 U.S.C.A. § 5107(b).


ORDER

A higher rating, to 20 percent, for a right knee disability 
is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



